Holderman, J. This matter comes before the Court upon motion of Respondent to dismiss filed May 20, 1981, and objection by Claimants to said motion. Respondent’s motion sets forth that transcripts of evidence were filed in this matter sometime after October 9, 1975; that on March 24, 1976, Claimants made a motion to extend time to file their brief to May 24, 1976; that on May 24, 1976, Claimants made a new motion to extend time to file their brief to July 14, 1976; and that a period of over five years has now passed and Claimants have failed to file their brief despite the fact that the rules of the Court require that a Claimant file his brief on or before sixty (60) days after the evidence has been completed and filed. In Claimants’ objection to motion to dismiss, they state that their attorney misplaced the file in this case and during this long interval the file had not been found until recently and they now request leave to file their brief and excerpts from the record. It is unfortunate that Claimants’ file was misplaced in the attorney’s office and the rules of the Court were not complied with. The Court notes Claimants’ argument that the delay in the filing of briefs and excerpts should not burden or inconvenience the Court. The Court is of the opinion that a delay of such length violating the rules of the Court does in fact inconvenience the Court and to tolerate such practice would result in a chaotic condition of the Court to the detriment of all parties concerned. It is hereby ordered: That Respondent’s motion to dismiss be, and the same is, granted and this cause is dismissed.